PER CURIAM.
The defendant in this case is entitled to a bill of particulars setting forth the name or names of the officers, agents, or employés of the defendant to whom plaintiffs allege they gave the notice referred to in paragraph 6 of the complaint, and the time when and the place where the said notice is alleged to have been given; also the name or names of the officers, agents or employés of the defendant to whom proofs of loss are alleged to have been rendered, and the time when and the place where the said proofs of loss are alleged to have been rendered. It is not entitled to the other particulars demanded by it.
The order should be modified accordingly, and, as modified, affirmed, wthout costs on this appeal.